DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered.
Applicant’s arguments (p. 6 of Remarks) concerning Eberspach, Jaekel (p. 8 of Remarks), and the double patenting rejections (p. 8 of Remarks) are persuasive given Applicant’s amendments to the claims.
The remainder of Applicant’s arguments have been considered but are moot in light of the examiner’s amendment below.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 10/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A gas turbine engine comprising: 
a casing;
a combustor liner within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber, the combustor liner defining an igniter aperture; 
a collar secured to the combustor liner and extending from the combustor liner, the collar extending about a whole circumference of the igniter aperture; and 
an igniter having a base connected to the casing, a glow plug heater rod, the glow plug heater rod extending from the base along an axis and terminating in a rod end, a sleeve extending circumferentially around a full circumference of the glow plug heater rod along at least a portion of a length of the glow plug heater rod, the sleeve extending through the collar and through the igniter aperture, a portion of an outer surface of the sleeve being in abutment against an inner surface of the collar to limit a flow of compressed air from a compressor of the gas turbine engine from entering the combustion chamber via the igniter aperture, the portion of the outer surface of the sleeve that is in abutment against the inner surface of the collar being substantially cylindrical, the sleeve having an inner surface spaced from the glow plug heater rod to provide a gap between the inner surface of the sleeve and the glow plug heater rod, the gap being annular and extending radially and circumferentially relative to the axis, the inner surface of the sleeve continuously extending around the gap to block fluid communication between the gap and an environment outside the gap through the sleeve in a radial direction relative to the axis, the gap fluidly communicating with the combustion chamber.  

2.  The gas turbine engine of claim 1, wherein the glow plug heater rod has a metal to ceramic junction between the base and the rod end, the sleeve extending circumferentially around the glow plug heater rod along at least a portion of [[the]] a length extending between the metal to ceramic junction and the rod end.  

16.  A method of operating an igniter of a gas turbine engine, the igniter extending through an igniter aperture of a combustor liner enclosing a combustion chamber, a collar being secured to the combustor liner and extending from the combustor liner, the method comprising:
, the sleeve extending through the collar; 
preventing compressed air from flowing in the combustion chamber via the igniter aperture with [[an]] a substantially cylindrical outer surface of the sleeve being in abutment against an inner surface of the collar; 
igniting the mixture of air and fuel with the heating section of the glow plug heater rod; and 
impeding fluid circulation of the ignited mixture of the air and the fuel from flowing between the sleeve and the glow plug heater rod towards a base of the igniter

17.  A gas turbine engine comprising: 
a casing; 
a combustor liner within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber and defining an igniter aperture, the igniter aperture bounded by a peripheral face; [[and]]
a collar secured to the combustor liner and extending from the combustor liner; 
an igniter, the igniter having a base connected to the casing and a glow plug heater rod, the glow plug heater rod extending from the base along an axis and terminating in a rod end, a sleeve extending circumferentially around the glow plug heater rod along at least a portion of a length of the glow plug heater rod, the sleeve having an inner surface spaced from the glow plug heater rod to provide a gap between the inner surface and the glow plug heater rod, the gap being annular, extending radially and circumferentially relative to the axis, and being opened to the combustion chamber, 
a substantially cylindrical outer surface of the sleeve is in abutment against an inner surface of the collar to limit a flow of compressed air from a compressor of the gas turbine engine from entering the combustion chamber 
  
18.  The gas turbine engine of claim 17, wherein the sleeve is connected to the base and protrudes along the axis from the base towards the rod end 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 16, & 17, the prior art fails to teach, in combination with the other limitations of the respective claims, a sleeve extending through the collar with a substantially cylindrical portion of an outer surface of the sleeve in abutment against an inner surface of the collar.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741